DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
Claims 1, 6 and 7 have been amended, no claims were canceled and/or added. Therefore, claims 1-8 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Roland Li (US 2017/0263124) in view of Tomohiro (JP 2018/156641; machine translation is used).
For claim 1, Li discloses a parking lot management device comprising:
a memory [E.g. 0026; storage module]; and
E.g. 0040, the parking lot management device include a processor in order to process vehicle information and assign a parking space and provide the route to the vehicle; 0083-0085, 0049, 0006, 0014-0015, 0019] that includes hardware,
wherein the processor is configured to:
identify a plurality of vehicles which enters a parking lot by analyzing an image which is captured at an entrance of the parking lot [E.g. 0055: the identity information of the vehicle to be parked may include the license plate number of the vehicle to be parked. To acquire the plate number, a device such as a camera may be provided at an entrance of the parking lot. In such case, the initial position of the vehicle to be parked is the position of the camera. In the case that the parking lot has a plurality of entrances, each entrance should be provided with a camera. The initial position of the vehicle to be parked can be determined according to the position of the camera which actually acquires the license plate number of the vehicle to be parked], the plurality of vehicles including a first vehicle [0055, 0083-0085];
select parking positions which are different in the parking lot and in which moving routes from the entrance of the parking lot to the parking positions do not interfere with movement and parking of other vehicles in the parking lot, the other vehicles including a second vehicle [E.g. 0083-0085: acquiring each of routes from the current position to the target position and vehicle density on each of the routes from the current position to the target position; calculating a route along which the target position can be reached in the shortest time according to each of the routes from the current position to the target position and the vehicle density on each of the routes from the current position to the target position; the vehicle density on each of the routes may be compared with a preset value, and the shortest route among all of the routes on which the vehicle densities are smaller than the preset value is determined as the route along which the 
transmit the selected parking positions and the moving routes to the parking positions to the plurality of vehicles [E.g. 0049: When the vehicle to be parked enters the parking lot, the target parking space is assigned to the vehicle to be parked, and the information including the map of the parking lot and the location of the target parking space in the parking lot is sent to the navigation terminal corresponding to the vehicle to be parked. The driver can navigate by using the navigation terminal, so as to reach the target parking space quickly, thereby significantly saving the time required for parking; 0006, 0014-0015, 0018-0019, 0028, 0032, Abstract].
Li fails to expressly disclose selecting parking positions in which moving routes do not overlap moving routes of other vehicles in the parking lot for the plurality of vehicles; and while the second vehicle is guided on a second moving route, the first vehicle is guided on a first moving route that does not overlap the second moving route from a position after the entrance of the parking lot to a selected parking position for the first vehicle.
However, as shown by Tomohiro, it was well known in the art of selecting parking position to include selecting parking positions in which moving routes do not overlap moving routes of other vehicles in a parking lot for a plurality of vehicles; and while a second vehicle is guided on a second moving route, a first vehicle is guided on a first moving route that does not overlap the second moving route from a position after an entrance of the parking lot to a selected parking position for the first vehicle [E.g. 0017-0018, 0032, 0054, 0067, 0078, 0092, Fig. 1].
It would have been obvious to one of ordinary skill in the art of finding parking spot before the effective filling date of the claimed invention modify Li with the teaching 
For claim 2, Li discloses wherein the processor is configured to select parking positions which do not interfere with parking spaces of other vehicles in the parking lot for the plurality of vehicles [E.g. 0083-0085: acquiring each of routes from the current position to the target position and vehicle density on each of the routes from the current position to the target position; calculating a route along which the target position can be reached in the shortest time according to each of the routes from the current position to the target position and the vehicle density on each of the routes from the current position to the target position; the vehicle density on each of the routes may be compared with a preset value, and the shortest route among all of the routes on which the vehicle densities are smaller than the preset value is determined as the route along which the target position can be reached in the shortest time, 0055: "vehicle density" in the present invention refers to a ratio of the number of the vehicles on a route to the length of the route, 0053-0054, 0099, 0014-0015].
For claim 3, Li discloses wherein the moving routes of other vehicles in the parking lot include a moving route on which a vehicle entering the parking lot moves from the entrance of the parking lot to a parking position thereof [E.g. 0049: When the vehicle to be parked enters the parking lot, the target parking space is assigned to the vehicle to be parked, and the information including the map of the parking lot and the location of the target parking space in the parking lot is sent to the navigation terminal corresponding to the vehicle to be parked. The driver can navigate by using the navigation terminal, so as to reach the target parking space quickly, thereby significantly saving the time required for parking; 0006, 0014-0015, 0019] and a moving route on which a vehicle exiting the parking lot moves from a parking position thereof to an exit E.g. 0074: the map of the parking lot may include the exit position of the parking lot, so that the driver can quickly find the exit of the parking lot by using the map received by the navigation terminal while leaving the parking lot, 0014: the target position and the map of the parking lot, wherein the target position includes a location of an exit of the parking lot in the parking lot, 0080: acquiring a route from the current position to a target position according to the current position, the target position and the map of the parking lot, wherein the target position includes the location of the target parking space in the parking lot or a location of an exit of the parking lot in the parking lot].
For claim 4, Li discloses wherein the processor is configured to monitor positions of the vehicles in the parking lot based on position information which is input from the plurality of vehicles and to transmit warning information to a vehicle which is going to park at a parking position which is different from the transmitted parking position [E.g. 0073: if the license plate number of the vehicle entering a parking space does not match the parking space, an alarm signal may be generated to warn the driver that the vehicle is parked in a wrong parking space, which ensures that each vehicle to be parked is parked in the corresponding target parking space, 0107, 0023, 0026].
For claim 6, is interpreted and rejected as discussed with respect to claim 1.
For claim 7, is interpreted and rejected as discussed with respect to claim 1.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tomohiro and further in view of Bostick et al. (Bostick; US 2017/0092130).
For claim 5, Li in view of Tomohiro fails to expressly disclose wherein the processor is configured to:

However, as shown by Bostick, it was well known in the art of finding parking spots to include a processor configured to: set scores for parking positions in a parking lot based on a preset criterion; and select the parking positions with higher scores for plurality of vehicles in the order of entering the parking lot [E.g. 0005-0006, 0019 -0023, 0065-0069, 0073, 0083, 0088-0090, 0100, Fig. 7].
It would have been obvious to one of ordinary skill in the art of finding parking spot before the effective filling date of the claimed invention modify Li in view of Tomohiro with the teaching of Bostick in order to assign the vehicle the best possible parking spot according to a preset criteria and thereby enhance the overall user experience, also it is merely combining prior art elements according to known methods to yield predictable results.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tomohiro and further in view of Beaurepaire et al. (Beaurepaire; US 2019/0063947).
For claim 8, Li in view of Tomohiro fails to expressly disclose wherein scores are set for the parking positions, respectively, and when a vehicle is parked in a predetermined parking position, the processor is configured to decrease a score of a parking position adjacent to the predetermined parking position.
However, as shown by Beaurepaire, it was well known in the art of finding parking spots that scores are set for parking positions, respectively, and when a vehicle is parked in E.g. 0084].
It would have been obvious to one of ordinary skill in the art of finding parking spot before the effective filling date of the claimed invention modify Li in view of Tomohiro with the teaching of Beaurepaire in order to enable the user to park easier by assigning a spot that has no adjacent vehicles a higher score of parking than a spot that has adjacent vehicle parked and thereby enhance the overall user experience.

Response to Remarks
6.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689